Citation Nr: 0016502	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  95-24 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and social worker


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from July 1981 to June 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 1995.  The case was remanded to the RO for further 
development in May 1997.  In January 1999, the Board issued a 
decision, and the veteran subsequently appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(hereinafter "Court").  Pursuant to a joint motion filed by 
the parties, the Court, in an order dated in February 2000, 
vacated the Board's decision, and remanded the case to the 
Board for further action.  This remand is issued in 
accordance with the instructions in the joint motion.  


REMAND

Following the return of this appeal to the Board for 
appellate consideration after the May 1997 remand, the Board 
referred the case to the Veterans Health Administration (VHA) 
for an expert medical opinion, pursuant to 38 U.S.C.A. §  
7109 ((West 1991) and 38 C.F.R. § 20.901 (1999).  In November 
1998, the VHA opinion was received at the Board.  On December 
9, 1998, a copy of the VHA opinion was sent to the veteran's 
then representative, accompanied by a letter explaining, 
inter alia, that the representative and the appellant had 60 
days from the date of the letter to submit additional 
evidence or argument, pursuant to 38 C.F.R. § 20.903.  The 
letter also stated that the 60-day period could be waived by 
signing a statement provided at the end of the letter, and 
returning it to the Board.  In December 1998, the veteran's 
then representative provided additional written arguments, 
but did not sign the waiver.  In January 1999, the Board 
issued its decision in the case.  The veteran appealed to the 
Court, and a joint motion for remand was filed by the 
parties, on the basis that the Board, in issuing its decision 
in January 1999, had failed to provide the veteran with 60 
days within which to respond to the December 9, 1998 letter, 
pursuant to 38 C.F.R. § 20.903.  Therefore, the parties moved 
that the Board decision be vacated and the case be returned 
for readjudication, after affording the veteran and his 
representative an opportunity to submit additional evidence 
or argument.  

In response to the order granting the joint motion, in April 
2000, the Board informed the veteran's representative that he 
had 90 days within which to submit evidence or argument to 
the Board for consideration in the appeal.  In May 2000, the 
veteran's representative submitted a report of a private 
medical evaluation, dated in November 1999.  However, the 
veteran's representative did not waive the right to have the 
evidence referred to the RO for consideration and issuance of 
a supplemental statement of the case, pursuant to 38 C.F.R. § 
20.1304(c) (1999); indeed, he requested that the matter be 
returned to the RO for consideration of the issue in light of 
the additional medical evidence.  Accordingly, to ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO for the following:

The RO must review the appellant's case 
in light of all additional evidence 
received subsequent to May 8, 1998, the 
date the file was transferred to the 
Board for appellate consideration of the 
appeal, to specifically include the 
November 1999 report of an examination by 
B. Franek, M.D., but without regard to 
the January 1999 Board decision which was 
vacated by the Court in February 2000.  
If this evidence indicates additional 
development that should be undertaken, 
the RO should complete such action, and 
again review the case.  If the claim 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, and afforded an opportunity to 
respond, prior to the return of the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




